DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 5 is objected to because of the following informalities: “The system of claim 5” should change to --The system of claim 4--.  Appropriate correction is required.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-2, 6-8, 12-14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7 and 11-12 of U.S. Patent No. 10,638,125 B1 in view of He et al. (U.S. Patent No. 10,019,928 B2).
Regarding claim 1 of this application, claim 1 of U.S. Patent No. 10,638,125 B1 recites all the limitations of claim 1. However, claim 1 of U.S. Patent No. 10,638,125 B1 explicitly does not disclose the claimed wherein the post-production mura are formed after the television has been manufactured. He et al. teaches that as for the manufactured display panel, the mura phenomenon may be alleviated by compensating display data of pixels, but it is the key point of the problem how to obtain the 
Regarding claim 2 of this application, claim 1 of U.S. Patent No. 10,638,125 B1 recites all the limitations of claim 2.
Regarding claim 6 of this application, claim 2 of U.S. Patent No. 10,638,125 B1 recites all the limitations of claim 6.
Regarding claim 7 of this application, claim 6 of U.S. Patent No. 10,638,125 B1 recites all the limitations of claim 7. However, claim 6 of U.S. Patent No. 10,638,125 B1 explicitly does not disclose the claimed wherein the post-production mura are formed after the television has been manufactured. He et al. teaches that as for the manufactured display panel, the mura phenomenon may be alleviated by compensating display data of pixels, but it is the key point of the problem how to obtain the compensation data (col. 1, lines 25-57). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the obtain the mura phenomenon after manufactured display panel as taught by He et al. into claim 6 of U.S. Patent No. 10,638,125 B1’s system in order to obtain a mura compensation value, a device for obtaining the mura compensation value and a display panel.

Regarding claim 12 of this application, claim 7 of U.S. Patent No. 10,638,125 B1 recites all the limitations of claim 12.
Regarding claim 13 of this application, claim 11 of U.S. Patent No. 10,638,125 B1 recites all the limitations of claim 13. However, claim 11 of U.S. Patent No. 10,638,125 B1 explicitly does not disclose the claimed wherein the post-production mura are formed after the television has been manufactured. He et al. teaches that as for the manufactured display panel, the mura phenomenon may be alleviated by compensating display data of pixels, but it is the key point of the problem how to obtain the compensation data (col. 1, lines 25-57). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the obtain the mura phenomenon after manufactured display panel as taught by He et al. into claim 11 of U.S. Patent No. 10,638,125 B1’s system in order to obtain a mura compensation value, a device for obtaining the mura compensation value and a display panel.
Regarding claim 14 of this application, claim 11 of U.S. Patent No. 10,638,125 B1 recites all the limitations of claim 14.
Regarding claim 18 of this application, claim 12 of U.S. Patent No. 10,638,125 B1 recites all the limitations of claim 18.
 Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1, 3, 7, 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art (pages 1-2 of the specification) in view of He et al. (U.S. Patent No. 10,019,928 B2).
In considering claim 1, the admitted prior art (pages 1-2 of the specification) discloses all the claimed subject matter, note 1) the claimed a mobile device having a mobile de-mura module, the mobile device configured to communicate with a television having a screen and a local de-mura application is met by the TV (page 1, paragraph #0003-#0004), 2) the claimed wherein the mobile de-mura module is configured to identify and quantify post-production mura in the screen and wherein the mobile de-mura module is further configured to provide uniformity data characterizing the post-production mura to the local de-mura application by taking a picture of the screen, and wherein the local de-mura application is configured to use the uniformity data to de-mura the screen and improve gray uniformity performance of the television is met by the TV de-mura or simply de-mura (pages 1-2 of the specification).
However, the admitted prior art (pages 1-2 of the specification) explicitly does not disclose the claimed wherein the post-production mura are formed after the television has been manufactured. 
He et al. teaches that as for the manufactured display panel, the mura phenomenon may be alleviated by compensating display data of pixels, but it is the key point of the problem how to obtain the compensation data (col. 1, lines 25-57).

In considering claim 3, the admitted prior art (pages 1-2 of the specification) disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the mobile device may be mounted on a tripod or manually held by a user. The capability using of the mobile device may be mounted on a tripod or manually held by a user is old and well known in the art. Therefore, the Official Notice is taken. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the old and well known using of the mobile device may be mounted on a tripod or manually held by a user into the admitted prior art (pages 1-2 of the specification)’s system in order to improving a television’s display performance.
Claim 7 is rejected for the same reason as discussed in claim 1 above.
Claim 9 is rejected for the same reason as discussed in claim 3 above.
Claim 13 is rejected for the same reason as discussed in claim 1 above.
In considering claim 15, the claimed the operations further comprising pre-processing the raw uniformity data to generate pre-processed uniformity data is met by the TV de-mura or simply de-mura (pages 1-2 of the specification).
Allowable Subject Matter
7.	Claims 2, 4-6, 8, 10-12, 14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	YAN et al. (US 2018/0137812 A1) disclose method and device for current compensation of an electroluminescent display.
	Wang et al. (US 2009/0135211 A1) disclose image displaying system and method for eliminating mura defect.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

February 13, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422